DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/26/2022 has been entered.

Response to Arguments/Amendments
3.	With respect to 112(b) rejection, the Applicant’s argument is persuasive. Examiner agrees the specification describes forms and workflows that follow a certain programming or plan including intents utterances mapped to fields or tasks and thus can be reasonably understood to be programmatic per its ordinary meaning. Thus, the 112(b) rejection is withdrawn. 
	With respect to Claim Rejection 35 U.S.C. § 102/103, Applicant’s arguments have been considered but are moot because the new ground to rejection does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenge in the argument. 

Claim Objections
4.	Claims 1, 7 and 8 are objected to because of the following informalities: typographical errors. The limitation of “creating chatbots configured to assist users” in claims 1 and 8 should be changed to “creating chatbots configured to assist the user”. The limitation of “create chatbots configured to assist users” in claim 7 should be changed to “create chatbots configured to assist the user”. The proper correction is requested.
	Claim 7 is objected to because of the following informalities: typographical errors. The semicolon (; ) is missing at the end of the limitation “receiving a second utterance from the user”. The proper correction is requested. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claim 1 recites a series of acts for completing the webform based on the user’s utterances. 
	Claim 1 recites the limitations of 
	“1. (Currently amended) A method for creating chatbot-enabled programmatic web forms and programmatic workflows, the method comprising: 
 	receiving at least a first utterance from a user; 
 	recognizing at least one first intent and at least one first entity from the first utterance; 
 	mapping the recognized one first intent and the one first entity to multiple programmatic web forms and programmatic workflows to locate a programmatic web form and programmatic workflow, wherein each of the multiple programmatic web forms have required fields to be completed and each of the multiple programmatic workflows have required tasks to be performed; 
 	mapping the recognized one first intent and the one first entity to the required fields and the required tasks of the located programmatic web form and the programmatic workflow;
receiving a second utterance from the user; 
recognizing at least one second intent and at least one second entity from the second utterance; 
 	mapping the recognized one second intent and the one second entity to the required fields and the required tasks of the located programmatic web form and the programmatic workflow;
 	creating chatbots configured to assist the users o complete the required fields and perform the required tasks using the recognized first intent and first entity of the first utterance and the recognized second intent and second entity of the second utterance.”
	The independent claims 1, 7 and 8 recite substantially the same concept but do so in the context of a method, a system and a non-transitory machine-readable medium. 
 	More specifically, the underlying abstract idea revolved around what happen once a human receives a request of filling the web form from the user and complete the form based on the request. Claims 7 and 8 recites the additional limitations of a memory to store instruction, one or more processors to execute instructions stored in the memory, and a non-transitory machine-readable medium storing instruction which, when executed by one or more processors cause the one or more processors to perform operations. The additional element(s) or combination of elements such as a processor, a memory, and  a non-transitory machine-readable medium in the claim(s) other than the abstract idea per se amount(s) to no more than (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. There is further no improvement to the computing device other than filling out the electronic form based on the user’s request. The mere recitation of “a processor, a memory, and  a non-transitory machine-readable medium” and/or the like is akin of adding the word “apply it” with a computer in conjunction with the abstract idea. 
	The dependent claims further do not remedy the issues noted above. More specifically, claim 2 recites discovering which the programmatic web form and the programmatic workflows based on the user’s utterance which is human activity of identify the programmatic web form and determine which is next step based on the user’s request. There are no additional limitations presented. Claim 3 recites trigger the programmatic workflows which is human activity of performing a sequence of tasks based on the user’s request. There are no additional limitations presented. Claim 4 recites completing the required fields and performing the required tasks which is human activity of completing the fields in the web form and performing the required tasks based on the user’s request. There are no additional limitations presented. Claim 5 recites confirmation which is human activity of asking the user if the web form is completed. There are no additional limitations presented. Claim 6 recites using graphical user interface without coding to send out the confirmation which is human activity of typing the message confirmation. There are no additional limitations presented.
	The invention at issue relates similarly to the court case of Electronic Power Group. In the court case, the claims specify what information in the power-grid field it is desirable to gather, analyze, and display, including in “real time”; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract idea. Similarly, the claims in the instant case relate to listening to the user, determine the intent of the user, determining which form to fill out, filling out the electronic form, and completing the electronic form. 
For at least the supra provided reasons, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-5, 7-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gaither et al. (US 2017/0192950 A1).

	With respect to Claim 1, Gaither et al. disclose 
 	A method for creating chatbot-enabled programmatic web forms and programmatic workflows, the method comprising: 
 	receiving at least a first utterance from a user (Gaither et al. [0061] In a first interaction 310, a request to fill out the electronic form is received from the user. For example, the user may make the request on client device 110 and the request send to the server 120 where it is interpreted by the form workflow assistant 121. The form workflow assistant 121 identifies and accesses the electronic form, Fig. 3 element 310 I need to fill out form ABC); 
 	recognizing at least one first intent and at least one first entity from the first utterance (Gaither et al. [0061] the user may make the request on client device 110 and the request sent to the server 120 where it is interpreted by the form workflow assistant 121, see paragraph [0032, 0091 and 0101]);
 	mapping the recognized one first intent and the one first entity to multiple programmatic web forms and programmatic workflows to locate a programmatic web form and programmatic workflow, wherein each of the multiple programmatic web forms have required fields to be completed and each of the multiple programmatic workflows have required tasks to be performed (Gaither et al. [0016] By using a workflow assistant that obtains a form, identifies a workflow for the form, determines requests based on field recognition for the workflow, and predicts response options based on user profile information, user circumstances, or information for other users, the technique is able to facilitate selection, population, and/or exporting of an electronic form better than prior techniques, [0019] An electronic form may, for example, have a name field and an analysis application may understand, based on the location of the text added to the electronic form by a person completing the electronic form, that the added text is the name of the person. The template of an electronic form can specify fields and field characteristics, see paragraph [0040]); 
 	mapping the recognized one first intent and the one first entity to the required fields and the required tasks of the located programmatic web form and the programmatic workflow (Gaither et al. [0032] The form workflow assistant 121 utilizes the functionality of the other components 122-134 to provide assistance to a user using a form. Specifically the form workflow assistant 121 proactively sends requests to the user according to a workflow from the form workflow guidance engine 130, which determined the workflow using the user profile data repository 122 and prediction component 126. The form workflow assistant 121 also uses the informed form data collection component 132 to compose requests that include possible predicted answer choices (based on the form field recognition component 124) and uses the voice recognition and read out loud component 128 to formulate audible requests and to interpret voice-based responses);
receiving a second utterance from the user (Gaither et al. [0062] Corresponding to the first field of the electronic form (e.g., the name field), the next interaction asks the user to input his or her first name, as a part 340 of the guided presentation. The received response is analyzed and used to populate the name field, Fig. 3 element 340); 
recognizing at least one second intent and at least one second entity from the second utterance (Gaither et al. [0062] The received response is analyzed and used to populate the name field, see paragraph [0032, 0091 and 0101]); 
 	mapping the recognized one second intent and the one second entity to the required fields and the required tasks of the located programmatic web form and the programmatic workflow (Gaither et al. [0062] The received response is analyzed and used to populate the name field, Fig. 3 element 340, see paragraphs [0015, 0016, 0025 and 0032]);
 	creating chatbots configured to assist users to complete the required fields and perform the required tasks using the recognized first intent and first entity of the first utterance and the recognized second intent and second entity of the second utterance (Gaither et al. [0016] the 
technique creates and implements an end-to-end workflow for selecting a form, completing the form, and exporting the form, see [0019, 0028 and 0063].)

	With respect to Claim 2, Gaither et al. disclose 
 	wherein the chatbots are further configured to assist the users to discover the programmatic web forms and the programmatic workflows based on the recognizing (Gaither et al. [0004] One exemplary embodiment involves assisting a user with completing an electronic form. The embodiment involves initiating a workflow assistant based on user input of the user or a predetermined triggering event to prompt the user to complete the electronic form. The workflow  assistant downloads or obtains the electronic form based on a user response from the user and identifies a workflow  based on the electronic form. The workflow identifies a sequence of user interactions to complete the electronic form. Identifying the workflow includes the workflow  assistant developing, based on fields in the electronic form, requests for content of fields from the user and possible predicted answer choices for the content of each of the fields.)

 	With respect to Claim 3, Gaither et al. disclose
 	wherein the chatbots are further configured to trigger the programmatic workflows and performance of the required tasks based on the recognizing (Gaither et al. [0004] One exemplary embodiment involves assisting a user with completing an electronic form. The embodiment involves initiating a workflow assistant based on user input of the user or a predetermined triggering event to prompt the user to complete the electronic form. The workflow  assistant downloads or obtains the electronic form based on a user response from the user and identifies a workflow  based on the electronic form. The workflow identifies a sequence of user interactions to complete the electronic form. Identifying the workflow includes the workflow  assistant developing, based on fields in the electronic form, requests for content of fields from the user and possible predicted answer choices for the content of each of the fields.)

 	With respect to Claim 4, Gaither et al. disclose
 	wherein the chatbots are further configured to complete the required fields and performance of the required tasks based on the mapping (Gaither et al. Fig. 3 elements 310-380.)

 	With respect to Claim 5, Gaither et al. disclose
 	further comprising mapping confirmation messages confirming completion of the required fields and performance of the required tasks (Gaither et al. [0025] As used herein, the phrase “workflow” refers to a sequence of user interactions to select, complete, and/or export an electronic form. An example of a workflow involves a user providing input to confirm that a recommended electronic form should be completed, a series of requests and user responses used to obtain information to populate the fields of the form, and a user providing input to confirm that the completed electronic form should be exported in a recommended manner, for example, to automatically upload the electronic form to the third party from whom the electronic form was received by the user, see paragraphs [0061, 0089 and 0103].)

 	With respect to Claim 7, Gaither et al. disclose 
 	A system for creating chatbot-enabled programmatic web forms and programmatic workflows, the system comprising: 
 	a memory to store instructions (Gaither et al. see paragraph [0105 and 0106]); 
 	one or more processors to execute instructions stored in the memory (Gaither et al. see paragraph [0105 and 0106]) to: 
 	receiving at least a first utterance from a user (Gaither et al. [0061] In a first interaction 310, a request to fill out the electronic form is received from the user. For example, the user may make the request on client device 110 and the request send to the server 120 where it is interpreted by the form workflow assistant 121. The form workflow assistant 121 identifies and accesses the electronic form, Fig. 3 element 310 I need to fill out form ABC); 
 	recognizing at least one first intent and at least one first entity from the first utterance (Gaither et al. [0061] the user may make the request on client device 110 and the request sent to the server 120 where it is interpreted by the form workflow assistant 121, see paragraph [0032, 0091 and 0101]);
 	map the recognized one first intent and the one first entity to multiple programmatic web forms and programmatic workflows to locate a programmatic web form and programmatic workflow, wherein each of the multiple programmatic web forms have required fields to be completed and each of the multiple programmatic workflows have required tasks to be performed (Gaither et al. [0016] By using a workflow assistant that obtains a form, identifies a workflow for the form, determines requests based on field recognition for the workflow, and predicts response options based on user profile information, user circumstances, or information for other users, the technique is able to facilitate selection, population, and/or exporting of an electronic form better than prior techniques, [0019] An electronic form may, for example, have a name field and an analysis application may understand, based on the location of the text added to the electronic form by a person completing the electronic form, that the added text is the name of the person. The template of an electronic form can specify fields and field characteristics, see paragraph [0040]); 
 	map the recognized one first intent  and the one first entity to the required fields and the required tasks of the located programmatic web form and the programmatic workflow (Gaither et al. [0032] The form workflow assistant 121 utilizes the functionality of the other components 122-134 to provide assistance to a user using a form. Specifically the form workflow assistant 121 proactively sends requests to the user according to a workflow from the form workflow guidance engine 130, which determined the workflow using the user profile data repository 122 and prediction component 126. The form workflow assistant 121 also uses the informed form data collection component 132 to compose requests that include possible predicted answer choices (based on the form field recognition component 124) and uses the voice recognition and read out loud component 128 to formulate audible requests and to interpret voice-based responses); 
 receiving a second utterance from the user (Gaither et al. [0062] Corresponding to the first field of the electronic form (e.g., the name field), the next interaction asks the user to input his or her first name, as a part 340 of the guided presentation. The received response is analyzed and used to populate the name field)
recognizing at least one second intent and at least one second entity from the second utterance (Gaither et al. [0062] The received response is analyzed and used to populate the name field, see paragraph [0032, 0091 and 0101]); 
	map the recognized one second intent and the one second entity to the required fields and the required tasks of the located programmatic web form and the programmatic web workflow (Gaither et al. [0062] The received response is analyzed and used to populate the name field, Fig. 3 element 340, see paragraphs [0015, 0016, 0025 and 0032]);
 	create chatbots configured to assist users to complete the required fields and perform the required tasks using the recognized first intent and first entity of the first utterance and the recognized second intent and second entity of the second utterance (Gaither et al. [0016] the 
technique creates and implements an end-to-end workflow for selecting a form, completing the form, and exporting the form, see [0019, 0028 and 0063].)

	With respect to Claim 8, Gaither et al. disclose 
 	A non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors (Gaither et al. see paragraph [0105 and 0106]) to perform operations comprising: 
 	receiving at least a first utterance from a user (Gaither et al. [0061] In a first interaction 310, a request to fill out the electronic form is received from the user. For example, the user may make the request on client device 110 and the request send to the server 120 where it is interpreted by the form workflow assistant 121. The form workflow assistant 121 identifies and accesses the electronic form, Fig. 3 element 310 I need to fill out form ABC); 
 	recognizing at least one first intent and at least one first entity from the first utterance (Gaither et al. [0061] the user may make the request on client device 110 and the request sent to the server 120 where it is interpreted by the form workflow assistant 121, see paragraph [0032, 0091 and 0101]);
 	mapping the recognized one first intent and the one first entity to multiple programmatic web forms and programmatic workflows to locate a programmatic web form and programmatic workflow, wherein each of the multiple programmatic web forms have required fields to be completed and each of the multiple programmatic workflows have required tasks to be performed (Gaither et al. [0016] By using a workflow assistant that obtains a form, identifies a workflow for the form, determines requests based on field recognition for the workflow, and predicts response options based on user profile information, user circumstances, or information for other users, the technique is able to facilitate selection, population, and/or exporting of an electronic form better than prior techniques, [0019] An electronic form may, for example, have a name field and an analysis application may understand, based on the location of the text added to the electronic form by a person completing the electronic form, that the added text is the name of the person. The template of an electronic form can specify fields and field characteristics, see paragraph [0040]); 
 	mapping the recognized one first intent and the one first entity to the required fields and the required tasks of the located programmatic web form and the programmatic workflow (Gaither et al. [0032] The form workflow assistant 121 utilizes the functionality of the other components 122-134 to provide assistance to a user using a form. Specifically the form workflow assistant 121 proactively sends requests to the user according to a workflow from the form workflow guidance engine 130, which determined the workflow using the user profile data repository 122 and prediction component 126. The form workflow assistant 121 also uses the informed form data collection component 132 to compose requests that include possible predicted answer choices (based on the form field recognition component 124) and uses the voice recognition and read out loud component 128 to formulate audible requests and to interpret voice-based responses);
 receiving a second utterance from the user (Gaither et al. [0062] Corresponding to the first field of the electronic form (e.g., the name field), the next interaction asks the user to input his or her first name, as a part 340 of the guided presentation. The received response is analyzed and used to populate the name field, Fig. 3 element 340); 
 recognizing at least one second intent and at least one second entity from the second utterance (Gaither et al. [0062] The received response is analyzed and used to populate the name field, see paragraph [0032, 0091 and 0101]); 
 	mapping the recognized one second intent and the one second entity to the required fields and the required tasks of the located programmatic web form and the programmatic workflow (Gaither et al. [0062] The received response is analyzed and used to populate the name field, Fig. 3 element 340, see paragraphs [0015, 0016, 0025 and 0032]);
 	 creating chatbots configured to assist users to complete the required fields and perform the required tasks using the recognized first intent and first entity of the first utterance and the recognized second intent and second entity of the second utterance (Gaither et al. [0016] the 
technique creates and implements an end-to-end workflow for selecting a form, completing the form, and exporting the form, see [0019, 0028 and 0063].)

 	With respect to Claim 9, Gaither et al. disclose 
 	A chatbot for completing programmatic web forms or performing programmatic workflows created by the method of claim 1 or the system of claim 7 (Gaither et al. [0004] One exemplary embodiment involves assisting a user with completing an electronic form. The embodiment involves initiating a workflow assistant based on user input of the user or a predetermined triggering event to prompt the user to complete the electronic form. The workflow  assistant downloads or obtains the electronic form based on a user response from the user and identifies a workflow  based on the electronic form. The workflow identifies a sequence of user interactions to complete the electronic form. Identifying the workflow includes the workflow  assistant developing, based on fields in the electronic form, requests for content of fields from the user and possible predicted answer choices for the content of each of the fields.) 

 	With respect to Claim 10, Gaither et al. disclose 
 	A chatbot-enabled programmatic web form or a chatbot-enabled programmatic workflow (Gaither et al. [0004] One exemplary embodiment involves assisting a user with completing an electronic form. The embodiment involves initiating a workflow assistant based on user input of the user or a predetermined triggering event to prompt the user to complete the electronic form. The workflow  assistant downloads or obtains the electronic form based on a user response from the user and identifies a workflow  based on the electronic form. The workflow identifies a sequence of user interactions to complete the electronic form. Identifying the workflow includes the workflow  assistant developing, based on fields in the electronic form, requests for content of fields from the user and possible predicted answer choices for the content of each of the fields.)

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 6 is rejected under 35 U.S.C.103 as being unpatentable over Gaither et al. (US 2017/0192950 A1) in view of Mishra et al. (US 2016/0011905 A1.)

 	With respect to Claim 6, Gaither et al. disclose all the limitations of Claim 5 upon which Claim 6 depends. Gaither et al. fail to explicitly teach 
 	wherein the mapping of the intents, the entities, the utterances, and the confirmation messages to the programmatic web forms and the programmatic workflows is performed using graphical user interfaces (GUI) without coding.  
	However, Mishra et al. teach
 	wherein the mapping of the intents, the entities, the utterances, and the confirmation messages to the programmatic web forms and the programmatic workflows is performed using graphical user interfaces (GUI) without coding (Mishra et al. Abstract A platform that provides a way to automatically compose and execute even complex workflows without writing code is described. A set of pre-built functional building blocks can be provided. The building blocks perform data transformation and machine learning functions. The functional blocks have well known plug types. The building blocks can be composed build complex compositions. Input and output files are converted to a standard data type so that modules are pluggable, [0004] The interface can be abstracted so that the user does not need to know any specific technology in order to communicate with it. This can enable a user such as but not limited to a developer or data scientist to author their workflows using a simple drag and connect paradigm. The workflows can be tested and provided as production web services without writing any code. Plugability between functional building blocks can be provided by using standardized interfaces for communication between the different functional building blocks. The execution environment for the functional building blocks can automatically convert between different interfaces, schemas and data formats, [0009] FIG. 1c illustrates an example of a user interface 230 for creating a workflow, [0042] A user can enter commands or information into the computer 512 through an input device(s) 536. Input devices 536 include but are not limited to a pointing device such as a mouse, trackball, stylus, touch pad, keyboard, microphone, voice recognition and gesture recognition systems and the like.)
 	Gaither et al. and Mishra et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying the electronic form and the workflow to completing the electronic form as taught by Gaither et al., using teaching of the platform as taught by Mishra et al. for the benefit of enabling a user to author their workflows without writing any code (Mishra et al. [0004] The interface can be abstracted so that the user does not need to know any specific technology in order to communicate with it. This can enable a user such as but not limited to a developer or data scientist to author their workflows using a simple drag and connect paradigm. The workflows can be tested and provided as production web services without writing any code. Plugability between functional building blocks can be provided by using standardized interfaces for communication between the different functional building blocks. The execution environment for the functional building blocks can automatically convert between different interfaces, schemas and data formats.)

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
a.	Barrus et al. (US 2014/0258826 A1.) In this reference, Barrus et al. disclose a method/a system for creating a dashboard for a collection of forms to determine a current step of a multistep workflow for each form in the collection follows.
b.	Brehmer et al. (US 2021/0065121 A1.) In this reference, Brehmer et al. disclose a method/a system enabling a user of the distributed data collection system to define a workflow as a series of customized interactive forms and associate the workflow with a unique workflow identifier. Certain embodiments of the distributed data collection system may cause display of one or more interfaces to define a workflow. 
c.	Lymer et al. (US 2014/0258828 A1.) In this reference, Lymer et al. disclose a method/a system for the secure storage and autofill populating of webforms with personal user information. 

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655